Appeal from a judgment of the Supreme Court (LaBuda, J.), entered June 11, 2012 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an August 2010 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that petitioner reappeared before the Board in August 2012 at which time his request for parole release was again denied. In view of this, the appeal must be dismissed as moot (see Matter of Rodriguez v Evans, 98 AD3d 1214 [2012]; Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]). Contrary to petitioner’s claim, we do not find the exception to the mootness doctrine applicable here (see Matter of Marcelin v Evans, 86 AD3d 880, 881 [2011]; Matter of Borcsok v New York State Bd. of Parole, 76 AD3d 1167 [2010], lv dismissed 17 NY3d 773 [2011]).
Rose, J.P., Lahtinen, Spain, Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.